DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa (JP2000238809A) in view of Kataoka (JPH11321874A).
Regarding claim 1, Toyosawa discloses a tube container holder from which a tube container that has a sealing portion provided at one end thereof and a discharge port portion provided at the other end thereof can be suspended such that the discharge port portion is located downward (Fig. 1), the tube container holder comprising: an attaching portion (11) configured to attach the tube container holder to an attachment-target object (20); and a sandwiching portion (12 and 13) having a groove portion (the space between 12 and 13) that is configured such that the sealing portion is insertable thereinto (Fig. 1), and configured to sandwich the sealing portion when the sealing portion is inserted into the groove portion, wherein the sandwiching portion includes a first wall portion (12), a second wall portion (13), and a partition portion (14) that define the groove portion, the first wall portion and the second wall portion extend in a first direction that is parallel with a width direction of the sealing portion when the sealing portion is sandwiched (Fig. 4a), and the partition portion: extends from the first wall portion or the second wall portion (Fig. 2b); and extends in the first direction in a space defined by the first wall portion and the second wall portion (Fig. 4a).
Toyosawa DIFFERS in that it does not disclose the partition portion: extends from the first wall portion or the second wall portion in a direction that is opposite a direction in which the tube container is suspended. Attention, however, is directed to the Kataoka reference, which discloses a partition portion (31) that extends from a first wall portion or a second wall portion in a direction that is opposite a direction in which a container (1) is suspended. Kataoka teaches that a partition portion configured in this way prevents the container from separating from the holder (par. 0014) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Toyosawa reference in view of the teachings of the Kataoka reference by extending the partition portion in a direction opposite the suspension of the tube container for the purpose of preventing separation of the container and holder.
Regarding claim 2, the modified Toyosawa discloses the claimed invention except for a separation distance between the partition portion and whichever of the first wall portion or the second wall portion that is not continuous with the partition portion gradually decreases from one end side of the groove portion in the first direction to the other end side. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to gradually decrease the separation distance as claimed because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the Toyosawa holder since it performs the same function as the claimed holder. Therefore, it would have been an obvious matter of design choice to further modify Toyosawa to obtain the invention as specified in the claim. 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754